Requestor:   Philip B. Fogel, Esq., First Deputy Town Attorney Town of Clarkstown 10 Maple Avenue New City, N Y 10956
Written by:  Michael D. Morgan, Assistant Attorney General
Responding to an inquiry of the then town attorney of the Town of Clarkstown, we advised, inter alia, in Informal Opinion No. 88-29, that the town justice of the Town of Clarkstown would be without authority to conduct a bedside arraignment of an arrested person at the Nyack Hospital located in the Village of Nyack. The prior inquiry advised, incorrectly, that the Village of Nyack is located in the Town of Orangetown. You advise that the Village of Nyack is located partially in the Town of Orangetown and partially in the Town of Clarkstown. You advise further that Nyack Hospital is located in that portion of the Village of Nyack that is located in the Town of Orangetown.
As we advised in Informal Opinion No. 88-29, section 106 of the Uniform Justice Court Act (hereafter, "UJCA") governs where a town justice may exercise the powers of the town justice court. That section provides, in part, that where the jurisdiction of the court is properly invoked,
  "a justice may hold court anywhere in the municipality including in the case of a town justice anywhere within a village wholly or partly contained within the town of which he is a justice . . .". UJCA §  106(1).
Accordingly, pursuant to the provisions of UJCA § 106(1), the town justice of the Town of Clarkstown may conduct a bedside arraignment of an arrested person at the Nyack Hospital, and our finding in Informal Opinion No. 88-29 is so modified. The foregoing assumes that jurisdiction of the Town of Clarkstown justice court has been properly invoked by the filing of an accusatory instrument with such court. (See,
Criminal Procedure Law §§ 100.55, 120.30, 140.20, as more fully set forth in Informal Opinion No. 88-29.)
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.